Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00379-CR

                                 Terri Lynn CRESPO,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the County Court at Law No. 2, Guadalupe County, Texas
                             Trial Court No. CCL-12-0832
                        Honorable Frank Follis, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED March 5, 2014.


                                            _____________________________
                                            Rebeca C. Martinez, Justice